Citation Nr: 0120813	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  95-38 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision of May 9, 1968, which reduced the veteran's grant of 
special monthly compensation from entitlement to a rate based 
on loss of use of both feet to entitlement to a rate based on 
loss of use of one foot.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from May 1966 to February 
1968.

This appeal arose from an October 1994 rating decision which 
concluded that there was not clear and unmistakable error in 
a rating decision of May 9, 1968, which reduced the veteran's 
grant of special monthly compensation from entitlement to a 
rate under 38 U.S.C. § 314(l) (recodified as 38 U.S.C.A. 
§ 1114(l)(West 1991 and Supp. 2000)) (hereafter (l) rate) 
based on loss of use of both feet, to entitlement to a  rate 
under 38 U.S.C. § 314(k) (recodified as 38 U.S.C.A. 
§ 1114(k)(West 1991 and Supp. 2000)) (hereafter (k) rate) 
based on loss of use of one foot.

On March 21, 1997, the Board of Veterans' Appeals (Board) 
issued a decision finding that there was no clear and 
unmistakable error in the rating decision of May 9, 1968, 
which reduced the veteran's grant of special monthly 
compensation from entitlement to a rate based on loss of use 
of both feet to entitlement to a rate based on loss of use of 
one foot.  The veteran appealed the Board's 1997 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  By order dated April 22, 1998, the 
Court vacated the Board's decision and remanded the matter to 
the Board for further adjudication.  Copies of the Court's 
order and the joint motion for remand were included in the 
veteran's claims file.


FINDINGS OF FACT

1.  The grant to the veteran of special monthly compensation 
at an (l) rate based on loss of use of both feet in a March 
1968 rating decision was reduced to special monthly 
compensation at a (k) rate based on loss of use of one foot 
in a May 9, 1968, rating decision.

2.  The evidence then of record presented a tenable basis for 
the reduction, in the May 9, 1968, rating decision, to 
special monthly compensation at a (k) rate based on loss of 
use of one foot.
3.  The veteran was properly notified of the May 9, 1968, 
rating decision, including his appellate rights.


CONCLUSION OF LAW

The May 9, 1968, rating decision of the originating agency 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5107, 5112(b)(6), 7105 (West 1991); 38 C.F.R. § 3.105(e) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has raised the issue of whether there was clear 
and unmistakable error in the rating decision of May 9, 1968.  
During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that the Department of 
Veterans Affairs (VA) will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed.  The Board finds that the Regional Office 
(RO) has obtained, or made reasonable efforts to obtain, all 
records which might be relevant to the veteran's claim.  The 
Board notes that no further assistance to the veteran in 
acquiring evidence is required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of clear and 
unmistakable error as the RO has complied with the notice 
provisions of the VCAA.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for clear and unmistakable error in the statement of the case 
issued during this appeal.  Moreover, all of the relevant 
evidence was considered and the claim was denied as a matter 
of law; there has been no prejudice to the veteran that would 
warrant a remand, and the veteran's procedural rights have 
not been abridged by proceeding with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

It has been contended that the May 9, 1968, rating decision 
which reduced the veteran's grant of special monthly 
compensation from entitlement to an (l) rate based on loss of 
use of both feet to entitlement to a (k) rate based on loss 
of use of one foot was, as a matter of law, clearly and 
unmistakably erroneous.  The veteran was notified of this 
decision, including his appellate rights, and he perfected an 
appeal that he withdrew in October 1968; accordingly, the 
rating decision is final and binding in the absence of clear 
and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105.

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Even where the premise of the error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).  The failure to follow the requirements of 
38 C.F.R. § 3.9(e) (1957) (recodified as VA Regulation 
1105(e) and 38 C.F.R. § 3.105(e)) constitutes, as a matter of 
law, clear and unmistakable error, prejudicial to the veteran 
pursuant to 38 C.F.R. § 3.105(a).  Bentley v. Derwinski, 1 
Vet. App. 28, 31 (1990)

The Board must address the veteran's claim of clear and 
unmistakable error by reviewing both the evidence of record 
and the law and regulations in effect at the time of the 
rating action in question.  It should first be noted that 
neither the facts nor the law and regulations in effect at 
the time of the May 1968 rating action are in dispute.  As 
contended by the veteran, he did file a claim for VA 
compensation in December 1967 and, at the same time, he did 
submit a form waiving retired pay in favor of VA 
compensation.

On February 20, 1968, pursuant to a RO request for the 
veteran's hospital records, clinical records dated from 
October 1967 and several reports of examination were 
received.  These VA hospital records showed that the veteran 
had been involved in an automobile accident in October 1967 
with resultant paralysis of the arms, legs and trunk.  
Following treatment, which included surgery, the veteran 
reported that in November 1967 he was allowed to stand in the 
parallel bars by supporting himself with his hands.

On neurologic examination in December 1967, there were spasms 
of variable degrees, worse in the right lower extremity.  At 
the right hip there was weak abduction and adduction and in 
the left hip there was good abduction and adduction.  There 
was good extension and flexion at the right knee and very 
good extension and flexion at the left knee.

There was slight extension and flexion at the right ankle and 
fairly good extension and flexion at the left ankle.  There 
was movement of all toes on the left and fair movement, 
mainly of the big toe, on the right.  It was noted that all 
movements were interfered with by spasms and that motor power 
was better performed on the left than on the right.  It was 
indicated that station and gait were not tested.  The 
diagnostic impression included compression of the spinal 
cord, level C6, physiologically incomplete with 
quadriparesis.

An application for acquiring specially adapted housing was 
received from the veteran on March 4, 1968.  In a rating 
action dated March 21, 1968, the veteran was granted service 
connection for fracture dislocation of the fifth and sixth 
cervical vertebrae with secondary quadriparesis, status post 
surgical fusion, fifth and sixth cervical vertebrae, rated 
100 percent disabling.  He was also granted special monthly 
compensation at an (l) rate based on loss of use of both 
feet.  He was notified by the VA in a letter dated March 26, 
1968, that he was entitled to compensation at a rate of $400 
monthly, commencing February 12, 1968.  He was advised that 
his waiver of retired pay was being forwarded to the service 
department and that, after notice was received by the VA of 
the waiver of his retirement pay, an award would be made to 
him.

On March 26, 1968, the RO requested from the Director, VA 
Hospital, a Certificate of Medical Feasibility (VA Form 10-
4555b).  On March 27, 1968, the RO requested from the VA 
Hospital, several documents, including the veteran's hospital 
summary.

The originating agency, on April 22, 1968, received a summary 
of the veteran's period of hospitalization from December 6, 
1967, through April 4, 1968, as well as a completed 
Certificate of Medical Feasibility.  It was indicated in the 
Certificate of Medical Feasibility that, on examination, 
apparently on April 21, 1968, there were spasms of variable 
degrees, worse in the right lower extremity, that right hip 
abduction and adduction was weak, and left hip abduction and 
adduction was good, that right knee extension and flexion was 
good and left knee extension and flexion was very good and 
that right ankle extension and flexion was slight and left 
ankle extension and flexion was fairly good.

It was again found that there was movement of all toes on the 
left and fair movement, mainly of the big toe, on the right.  
It was reported that all motion of the right extremity were 
interfered with by spasms and that motor power was better 
performed on the left than on the right.  As for station and 
gait, it was found that the veteran was able to stand and to 
walk with the aid of a cane.  The diagnostic impression 
included compression of the spinal cord, level C6, 
physiologically incomplete with quadriparesis.  It was 
recommended that the veteran would benefit by a single level 
house with ramps and that doors should be wide enough to 
permit free passage of a wheelchair.

In the summary of the veteran's period of hospitalization it 
was related that he was admitted in December 1967 after 
incurring quadriparesis following an automobile accident in 
October 1967.  It was reported that the veteran progressed to 
the point of being able to be up and around the ward, walking 
quite well with aid of a cane only.
Based upon the medical information, including findings that 
the veteran had good left hip adduction and abduction, very 
good left knee flexion and extension, good left ankle flexion 
and extension and movement of all toes of the left foot, in 
the rating decision of May 9, 1968, it was concluded that the 
veteran was still totally disabled with the loss of use of 
one foot.

The grant of special monthly compensation was reduced from an 
(l) rate based on loss of use of both feet to a (k) rate 
based on loss of use of the right foot, with payments reduced 
to $347, effective April 21, 1968.  In a letter dated May 15, 
1968, the veteran was notified of the reduction as well as of 
his right to appeal.  He was also advised his claim for 
specially adapted housing had been denied and that a reply 
had not been received from the service department waiving his 
retirement pay.

A notice of disagreement was received from the veteran in May 
1968.  A statement of the case which included the issue of 
the veteran's entitlement to special monthly compensation for 
loss of use of both lower extremities was issued in July 
1968.  A substantive appeal was received from the veteran in 
September 1968.  A letter from the veteran requesting that 
his appeal be withdrawn was received in October 1968.  He 
noted that he understood that he could reopen his claim 
whenever new evidence was introduced.

The VA, in a letter dated May 20, 1968, requested information 
from the service department, the United States Coast Guard, 
as to the status of the veteran's request for waiver of his 
retirement pay.  Notice of the waiver of the veteran's 
retirement pay was received by the VA on June 17, 1968.  
Later the same month, action was taken to initiate the 
payment of VA compensation to the veteran with payments at a 
rate of 100 percent disabled for a service-connected 
disability and special monthly compensation at an (l) rate, 
effective February 12, 1968, with payments reduced to a rate 
of 100 percent disabled for a service-connected disability 
and special monthly compensation at a (k) rate, effective 
April 21, 1968.

The veteran has taken issue with the content of the May 9, 
1968, rating decision, that is, a reduction of VA special 
monthly compensation based upon a showing of a change in the 
veteran's physical condition.  The matter in which this 
decision was made and implemented has also been challenged.  
The veteran correctly asserts that the decision was based 
upon change in physical condition and that this was an actual 
reduction, not a proposed reduction.  However, the assertion 
by his representative that the decision is void ab initio as 
the RO failed to cite or consider 38 C.F.R. § 3.344 (1968) is 
without merit.

Although it is argued by the representative that the 
requirements of 38 C.F.R. § 3.344(a) require a showing of 
sustained improvement before a reduction is made, the 
representative does acknowledge that, under 38 C.F.R. 
§ 3.344(c), the provisions of 38 C.F.R. § 3.344(a) apply to 
ratings which have continued for long periods at the same 
level (5 years or more) and do not apply to disabilities 
which have not become stabilized and are likely to improve.

The evidence showed that when the veteran was examined in 
December 1967 there was good abduction and adduction of the 
left hip, very good extension and flexion at the left knee, 
fairly good extension and flexion at the left ankle and 
movement of all toes on the left.  While it was noted that 
all movements were interfered with by spasms, when he was 
examined shortly before his April 1968 discharge, motion of 
the left lower extremity was the same and it was reported 
that only motion of the right extremity was interfered with 
by spasms.

Moreover, station and gait were not tested in December 1967 
but shortly before the veteran's discharge it was found that 
he was able to stand and to walk with the aid of a cane and 
in the summary report it was specifically found that the 
veteran had progressed to the point of being able to be up 
and around the ward, walking quite well with aid of only a 
cane.

While the representative argues that the evidence was 
contradictory and insufficient to warrant a reduction, the 
findings made on the examination shortly before he was 
discharge were certainly adequate for the rating board to 
apply the appropriate criteria and it was within the judgment 
of the rating board to determine whether, in fact, special 
monthly compensation for loss of use of the left lower 
extremity should be continued.

The veteran may disagree with the conclusions reached by the 
rating board.  Nevertheless, there is nothing in the record 
suggesting that the determination made in May 1968 which 
reduced the veteran's grant of special monthly compensation 
from entitlement to a rate based on loss of use of both feet 
to entitlement to a rate based on loss of use of one foot was 
clearly and unmistakably erroneous. The appellant cannot 
merely disagree with the way the facts were weighed or 
evaluated. See Daniels v. Gober, 10 Vet.App. 474 (1997).

The representative correctly states that a number of relevant 
regulations were not discussed by the RO in the rating 
decision.  However, this does not constitute clear and 
unmistakable error as there is nothing to suggest that, had 
there been a written discussion of these regulations, a 
different result would have ensued.  Moreover, "[t]here is a 
presumption of regularity under which it is presumed that 
government officials 'have properly discharged their official 
duties'." United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15  (1926).

The representative further contends that this was an actual 
reduction, not a proposed reduction, and was done without 
advising the veteran, as required by 38 U.S.C. § 3012(b)(6) 
(1968) (recodified as 38 U.S.C.A. § 5112(b)(6) (West 1991)) 
and VA Regulation 1105(e) (codified as 38 C.F.R. § 3.105(e) 
(1968)), of his right to a sixty day period to submit 
additional evidence and argument questioning the change.

The representative's assertion that 38 C.F.R. § 3.105(e) 
should have been applied in making the reduction as the 
veteran's submission of a waiver of retired pay in favor of 
VA compensation placed him in a class similar to those 
already receiving VA compensation is without legal merit.  
The law cited in support of this argument, which was in 
effect at the time of the May 9, 1968, rating decision, 
38 U.S.C. § 3012(b)(6), stated, in pertinent part, that the 
effective date of a reduction in compensation by reason of 
change in physical condition shall be the last day of the 
month following sixty days from the date of notice to the 
payee of the reduction (emphasis added).

The corresponding regulation, 38 C.F.R. § 3.105(e), stated, 
in pertinent part, that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction of 
compensation payments currently being made, rating action 
will be taken (emphasis added).  The reduction will be made 
effective the last day of the month in which a 60-day period 
from date of notice to the payee expires (emphasis added).  
The veteran will be notified of the action taken and 
furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence.

The Board is unable to agree with the position taken by the 
veteran.  While the VA had concluded in March 1968 that the 
veteran would be entitled to the payment of VA compensation 
benefits, effective February 12, 1968, the veteran could not 
attain the status as a payee of VA compensation until 
processing of his waiver of retired pay was completed by the 
service department and the VA was so notified.

It was not until June 1968, when action was initiated to send 
the veteran his VA compensation that compensation payments 
were currently being made and any reduction would have 
necessitated the application of 38 C.F.R. § 3.105(e).  The 
May 9, 1968, rating decision in question occurred before the 
veteran became a payee and therefore the provisions of 38 
C.F.R. § 3.105(e) were appropriately not considered.

As noted above, the Court vacated the Board's 1997 decision.  
In the joint motion for remand, it was indicated that the 
Board should also consider the potential applicability of 
38 U.S.C. § 3104 (1964) (recodified as 38 U.S.C. § 5304).  
This statute states, in pertinent part, that except to the 
extent that retirement pay is waived under other provisions 
of law, not more then one award of compensation granted after 
July 13, 1943, shall be made concurrently to any person based 
on his own service.

The representative has contended that the veteran was a 
payee, albeit retroactively, as the effective date of his 
award of disability compensation was February 12, 1968, that 
there is no requirement that compensation payments must be 
made before the due process provisions of 38 C.F.R. § 3.105 
are for application and that his submission of a waiver of 
retired pay in favor of VA compensation placed him in a class 
similar to those already receiving VA compensation, entitling 
him to the same protections.

The Board referred the veteran's case to the VA General 
Counsel in late 1998 for an opinion addressing the question 
of "(w)hat effect, if any, did 38 U.S.C. § 3104 (1968) have 
on the May 1968 rating decision."  The record shows that the 
veteran's representative took issue with this request.

The Court, in an order entered in March 1999, denied the 
veteran's request for a writ of mandamus.  It was found that 
the joint motion did not prohibit obtaining a General Counsel 
opinion and that 38 C.F.R. § 901(c) (2000) authorized the 
Board to obtain an opinion from the General Counsel.

VAOPGCPREC 7-2001 was issued on February 14, 2001.  In 
response to the question of "Whether a recipient of military 
retired or retirement pay whom VA has determined is entitled 
to compensation under title 38, United States Code, and who 
has submitted a waiver of entitlement to that pay is a payee 
for purposes of 38 U.S.C. § 3012(b)(6) (1964) (currently 38 
U.S.C. § 5112(b)(6))", the General Counsel held:

A.  A "payee" for purposes of 38 U.S.C. § 
3012(b)(6) (1964) (currently 38 U.S.C. § 
5112(b)(6)) is a person who is in 
continuous receipt of VA compensation, 
dependency and indemnity compensation, or 
pension.  The effective date of an award 
of VA compensation to a recipient of 
military pay or retirement pay who has 
submitted a waiver of entitlement to that 
pay is the date upon which the service 
department reduces such pay.

B.  Section 3012(b)(6) of title 38, 
United States Code (1964) (currently 38 
U.S.C. § 5112(b)(6)), does not apply 
where there is no reduction in the amount 
of compensation being paid to a claimant. 
Therefore, if a veteran's evaluation is 
reduced by VA while the veteran is 
receiving military retired or retirement 
pay during the period in which a service 
department is processing a waiver of such 
pay, section 3012(b)(6) is not applicable 
because, at the time of the reduction, 
the reduction decision does not result in 
the veteran getting any less retired or 
retirement pay than the veteran had been 
receiving before the decision was made.

The veteran's representative has set forth numerous arguments 
in his presentation of May 2001 challenging the analysis of 
the General Counsel in VAOPGCPREC 7-2001.  Although the 
representative requests, based upon those arguments, that the 
Board ignore this General Counsel precedent opinion, the 
Board will not address those contentions as, has been 
conceded by the representative, the Board is bound by this 
opinion.

The representative cites to 38 U.S.C.A. § 110 (West 1991) and 
Salgado v. Brown, 4 Vet. App. 316 (1993).  In that decision, 
the Count found that the protection of disability ratings 
afforded by 38 U.S.C.A. § 110 applied to ratings for 
compensation, whether or not the veteran elects to receive a 
monetary award.

38 U.S.C.A. § 110 provides for the protection of disability 
ratings independent of whether VA compensation is being paid.  
In contrast, 38 U.S.C. § 3012(b)(6) provides for the 
protection of the amount of VA compensation being paid to a 
veteran by setting out the procedure to be followed where, 
due to a change in physical condition, there is a reduction 
in the disability rating and this results in an actual 
decrease in the monthly VA compensation to the payee.

The Court's decision in Salgado does not support the 
conclusion that a veteran who is not receiving VA 
compensation is somehow entitled to sixty days notice before 
a rating is reduced.  It should be noted that 38 C.F.R. 
§ 105(e) is not even for application where a veteran who is 
receiving VA compensation has a rating disability reduced but 
this does not reduce the amount of his monthly VA 
compensation.  See VAOPGCPREC 71-91 (O.G.C. Prec.71-91)

As noted above, the veteran was provided notice of the May 9, 
1968, rating decision and his appellate rights in the letter 
dated May 15, 1968. The veteran filed a notice of 
disagreement to the May 9, 1968, rating decision and was 
provided a statement of the case in July 1968. After filing a 
substantive appeal the preceding month, the veteran requested 
in writing in October 1968 that his appeal be withdrawn and 
the RO, later the same month, advised him that his appeal had 
been withdrawn.

The representative relates that the RO withdrew the veteran's 
appeal without determining whether it was to the veteran's 
detriment to do so, a requirement under 38 C.F.R. § 19.121 
(1968) and that, as a result, the May 9, 1968, decision never 
became final.  It is further argued that only the Board can 
rule on the withdrawal of appeals as the rules with respect 
to withdrawal appear in 38 C.F.R. § Ch. 19 and that, absent 
finality, the (l) rate under 38 U.S.C.A. § 314 should be 
restored on the basis of a direct appeal of the reduction, 
not clear and unmistakable error.

The representative's argument presumes, with no factual 
basis, that the RO ignored the requirement under 38 C.F.R. 
§ 19.121 as to whether it was to the veteran's detriment to 
accept the withdrawal of his appeal when the RO advised him 
that his request had been accepted.  There is nothing 
suggesting that the RO violated any statute or regulation 
and, absent clear evidence to the contrary, there is a 
presumption of regularity with respect to the actions taken 
by the RO.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 
(1992).  Moreover, the Board can find no merit in the 
contention that only the Board can rule on the withdrawal of 
appeals; the Board regulations contained in 38 C.F.R. §§ Ch. 
19 and Ch. 20 contain numerous provisions relating to RO 
procedures.

It has also been contended that not all of the VA Medical 
Center records pertaining to the veteran's December 1967 to 
April 1968 period of hospitalization were before the 
adjudicator when the May 1968 rating action was taken.  The 
representative argues that, as the evidence was contradictory 
in that it was reported at the time of the veteran's 
discharge that he could walk with a cane and needed a 
wheelchair, the failure by the RO to obtain any additional 
hospital records constitutes clear and unmistakable error 
pursuant to Dinsay v. Brown, 9 Vet. App. 79 (1996).

In Dinsay, as cited by the representative, it was stated that 
if relevant evidence was actually or constructively present 
within the VA system, pursuant to Bell v. Derwinski, 2 Vet. 
App. 611 (1992), although not before the adjudicator, at the 
time of the RO decision, that evidence could possibly serve 
as the basis for a new clear and unmistakable error claim 
that "the correct facts, as they were known at
 the time, were not before the adjudicator."

It should first be noted that the statement in Dinsay was 
mere dictum as the claim of clear and unmistakable error was 
dismissed, the Court concluding that there was a lack of 
jurisdiction with respect to the claim.  Moreover, the Court 
held in Lynch v. Gober, 11 Vet. App. 22, 29 (1997) that their 
"decision today establishes unequivocally that there is no 
constructive-notice doctrine outside of Bell and that Damrel 
[v. Brown, 6 Vet. App. 242 (1994)] rules out the retroactive 
application of the Bell doctrine, the Dinsay dictum no longer 
has any viability as to constructive notice."  It was noted 
in Lynch, 11 Vet. App. at 27 that "Damrel...decided that the 
Bell constructive-notice doctrine is not retroactive to VA 
adjudications occurring before Bell was handed down."

The representative next argues that the veteran's ability to 
make an informed decision regarding an appeal was effectively 
extinguished by the VA's failure to obtain any additional VA 
hospital records, an error which was compounded by the VA's 
error in not completely informing him of the basis of the 
action taken in May 1968.  Citing to Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), the representative avers that, as a 
result of these grave procedural errors, the May 1968 rating 
decision did not achieve finality by reason of the denial of 
due process.

The Board finds no merit with respect to these arguments as 
several factors in the instant case are readily 
distinguishable from Hayre.  Hayre, 188 F.3d, at 1334, held 
that where there is a breach of the duty to assist in which 
the VA failed to obtain pertinent service medical records 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal.

In contrast to Hayre, no specific request was made by the 
veteran in 1968 to secure any additional VA treatment 
records.  Rather, in the instant case, the RO, sua sponte, 
made several requests for the veteran's hospital records as 
well as for an examination to determine medical feasibility, 
an examination which included a medical evaluation of the 
current functions of the veteran's lower extremities.

In Hayre the RO failed, in the denial notice, to provide the 
claimant with notice explaining that the requested service 
medical records had not been obtained.  In the instant case 
the May 15, 1968, notice to the veteran specifically stated 
that the basis for the determination that he no longer met 
the requirements for loss of use of both lower extremities 
was the findings made on the special examination and the 
final report of his December 6, 1967, to April 4, 1968, 
hospitalization.  Moreover, these findings were delineated in 
the July 1968 statement of the case.

The representative further contends that the May 9, 1968, 
decision should not be considered as final as the record was 
incomplete and the RO failed to secure a new examination to 
clarify the record.  As was stated in Simmons v. West, 13 
Vet. App. 501, 508 (2000), the veteran could readily have 
obtained a medical examination from a private physician and 
submitted the results of such examination....There is no reason 
to believe that the veteran could not have sought from those 
private physicians the medical opinion that he now alleges 
should have been sought, sua sponte, by VA.

The representative finally argues that the veteran's 
constitutional right to due process has been violated as the 
regulations allowed for the reduction to be effectuated 
before the veteran was given notice.  However, the Board 
notes that this decision does not reach the issue of the 
constitutionality of the pertinent laws and regulations, as 
such determination is not within the jurisdiction of the 
Board.  Johnson v. Robison, 415 U.S. 361 (1974).

The Board finds that, based on the record and law that 
existed at the time of the May 9, 1968, decision, the RO 
applied the correct statutory and regulatory provisions to 
the correct and relevant facts of the case.  Accordingly, the 
May 9, 1968, RO decision which reduced the veteran's grant of 
special monthly compensation from entitlement to a rate based 
on loss of use of both feet to entitlement to a rate based on 
loss of use of one foot, was not clearly and unmistakably 
erroneous.


ORDER

There was no clear and unmistakable error in a rating 
decision of May 9, 1968, which reduced the veteran's grant of 
special monthly compensation from entitlement to a rate based 
on loss of use of both feet to entitlement to a rate based on 
loss of use of one foot.  The appeal is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

